REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests all particulars of the limitations as recite in the claims. The closest prior art of Griggs (US 2014/0122328 A1) teaches the use of payment operations with a NFC device.  However, Griggs does not teach specifics in the context of the claims such as using MST, fingerprint information, signal transmissions, etc. While many of such limitations are found in various prior art references, not all particulars of the claims in the specific order and mode of operations as recited in the claims are covered by such prior art references. Such limitations, in the specific context and mode of operation as found in the claims, were not found in a reasonable amount of references, and even if found, would not have been an obvious conclusion derived from a combination of said references as seen by one of ordinary skill in the art at the time of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        04/23/2021